Citation Nr: 0520047	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  05-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than March 11, 2004, 
for a 70 percent rating for schizophrenia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from March 1970 to 
May 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted the veteran an increased rating to 70 
percent for the veteran's schizophrenia, and assigned an 
effective date of March 11, 2004, the date of his VA 
examination.   

Although the veteran originally indicated in his Substantive 
Appeal that he wished to be scheduled for a Board hearing, he 
clarified in April 2005 that he no longer wished a hearing.  

After the aforementioned March 2004 rating decision, the 
veteran indicated in an April 2004 statement that he wished 
to drop his appeal for an increased rating from 70 percent 
for schizophrenia.  Accordingly, this issue is not in 
appellate status.  


FINDINGS OF FACT

1.  In a July 1980 rating decision, the RO denied an 
increased rating for the veteran's schizophrenia from 10 
percent; the veteran did not submit a notice of disagreement 
(NOD) within one year of said decision.  

2.  The veteran filed a claim for an increase in the rating 
for his schizophrenia on June 7, 2001.  

3.  It was not factually ascertainable that the veteran met 
the criteria for a 70 percent rating for schizophrenia 
earlier than March 11, 2004.   




CONCLUSION OF LAW

The assignment of an effective date earlier than March 11, 
2004, for an award of a 70 percent rating for schizophrenia 
is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for an increased rating 
for schizophrenia, and he was given the notices required 
under VCAA in March 2004.  Subsequently, his claim was 
granted, and he filed a notice of disagreement as to the 
effective date assigned for the increase in his benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the February 2005 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Background

In a December 1973 rating decision, the RO granted service 
connection for schizophrenic reaction, and assigned a 10 
percent rating.  

In a July 1980 rating decision, the RO denied the veteran's 
claim for an increased rating for his schizophrenia.  The 
veteran was informed of this decision, but did not appeal.  

In a statement received on June 7, 2001, the veteran asserted 
that he should be granted an increased rating for his nervous 
condition.  He stated that he had been getting his 
medications from the VA Medical Center in Columbia, Missouri.  

The veteran underwent a VA examination in January 2002.  It 
was noted that the veteran had been able to work at various 
periods successfully.  At the time of the exam, the veteran 
was working full-time as a dishwasher at a university.  On 
examination, the veteran did not report nor demonstrate 
impairment of thought processes or communications.  The 
veteran denied delusions or hallucinations.  There were no 
inappropriate behaviors nor any problems with concentration.  
The veteran denied suicidal or homicidal ideation.  Personal 
hygiene was normal.  The veteran was oriented to time, place, 
person, and situation.  There was no obsessive or ritualistic 
behavior.  Rate and flow of speech was within normal limits 
with the exception of being slow in normal conversation.  The 
veteran did not display any obsessive or ritualistic 
behaviors.  There were no panic attacks or anxiety attacks.  
The veteran reported his mood as good, and denied problems 
with impulse control  

Diagnosis was schizophrenia, undifferentiated, in substantial 
remission.  His GAF score was 50.  The examiner stated that 
clearly the veteran was diagnosed properly with 
schizophrenia, chronic undifferentiated type.  The examiner 
stated that the veteran had had marginal adjustment since 
service, with some apparent exacerbation of his schizophrenic 
disorder, perhaps when he was under the influence of alcohol.  
The examiner stated that when the veteran was off nearly all 
alcohol and working, his schizophrenia was under control.  
The examiner commented that the veteran was prone to 
decompensation perhaps at times if he were to begin drinking 
heavily.  

The RO denied a claim of an increased rating in a February 
27, 2002, rating decision.  The RO informed the veteran of 
this decision in a March 14, 2002, letter, and the veteran 
submitted a notice of disagreement in a document received on 
March 20, 2003.  

VA Medical Center treatment records were submitted for the 
period from 2002 to 2003.  They do not show treatment for the 
veteran's schizophrenia.

The veteran underwent a VA examination on March 11, 2004.  
The veteran's affect was somewhat inappropriate at times as 
he laughed at his inability to find work and other subjects 
which were not of a particularly nature.  His mood was 
congruent.  His flow of thought showed no bizarre ideation.  
Communication at times was obscure and tangential as well as 
being circumstantial.  The veteran denied any delusions or 
hallucinations, and denied suicidal or homicidal ideation.  
He maintained minimal personal hygiene.  He was oriented to 
time, place, and person.  He demonstrated long-term memory 
loss.  He had no obsessive or ritualistic behavior.  His rate 
and flow of speech was slow.  At time, the veteran's speech 
was irrelevant and illogical, but if brought back to the 
topic, the veteran could maintain non-obscure and non-
irrelevant speech patterns.  There were no panic attacks 
noted.  He did not have any impulse control  

The diagnosis was schizophrenia, undifferentiated type with 
residual.  His GAF was 47.  The examiner stated that he 
assigned the GAF score because of the veteran's incongruent 
affect to the subject of which he was talking, to the 
circumstantiality and tangentiality of his thought processes, 
and to his inability to present himself socially and in an 
acceptable manner such that he might meet anyone socially or 
have any chance of remarrying, although he stated that this 
was his desire.  He was psychosocially impaired to a 
moderately severe degree and would undoubtedly continue to go 
downhill without the introduction of psychotropic medication 
of an antipsychotic nature.  


Relevant Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. 
§ 3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee. 38 
C.F.R. § 3.157.

38 C.F.R. § 4.130, Diagnostic Code 9204 (2004), pertaining to 
schizophrenia, and a general formula for rating mental 
disorders, provide that a 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  


Analysis

In July 1980, the RO denied the veteran's claim for an 
increased rating from 10 percent for his service-connected 
schizophrenia.  The veteran was informed of the decision, but 
did not appeal.  Thereafter, the veteran raised a claim for 
an increased rating on June 7, 2001.  There are no statements 
between July 1980 and June 7, 2001, which can be interpreted 
as a claim, either formal or informal, for an increased 
rating for the veteran's schizophrenia.  Also, the veteran 
does not claim that he was hospitalized or examined by the VA 
for his schizophrenia between July 1980 and June 7, 2001.  

Thus, the issue becomes whether the effective date for the 
veteran's 70 percent rating for his schizophrenia should be 
June 7, 2001 (date of claim) or some other date after the 
date of claim representing the date entitlement arose.  The 
RO determined that entitlement arose on March 11, 2004, since 
this was the day of a VA examination which (according to the 
RO) showed that the veteran met the criteria for a 70 percent 
rating.  The only other medical evidence between June 2001 
and March 11, 2004, is the VA examination from January 2002.  
VA Medical Center treatment records from 2002 and 2003 did 
not show treatment for schizophrenia.  

As noted above, to be entitled to a 70 percent rating for 
schizophrenia under the general rating formula for mental 
disorders, the evidence would have to show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideations; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

However, at the veteran's January 2002 examination, he only 
met the last of the aforementioned criteria.  He did not have 
suicidal ideation.  There was no obsessive or ritualistic 
behavior.  The rate and flow of his speech was within normal 
limits with the exception of being slow in normal 
conversation.  There were no panic or anxiety attacks, and 
the veteran denied problems with impulse control.  The 
veteran's personal hygiene was normal, and he was oriented to 
time, place, person, and situation.  Regarding difficulty in 
adapting to stressful circumstances, the veteran had been 
able to work at various periods successfully, and at the time 
of the examination, he was working full-time.  

Although the examiner noted that the veteran had "social 
deprivation," even if it is accepted that this shows an 
inability to establish and maintain effective relationships, 
this would only show that the veteran met one of the 
aforementioned criteria for a 70 percent rating.  The veteran 
did not meet the remaining criteria for a 70 percent rating.  
Also, the examiner stated that when the veteran was off 
nearly all alcohol and working, his schizophrenia was under 
control.  Thus, based on these findings, it must be concluded 
that he did not meet the criteria for a 70 percent rating for 
schizophrenia at the time of the January 2002 VA examination.  

Accordingly, based on the findings from the January 2002 VA 
examination, the claim for an effective date earlier than 
March 11, 2004, for a 70 percent rating for schizophrenia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than March 11, 2004, for an award 
of a 70 percent rating for schizophrenia is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


